                             UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF NORTH CAROLINA
                                   WESTERN DIVISION

                                         NO. 5:19-CR-4-BO




   UNITED STATES OF AMERICA
                                                                  MOTION IN LIMINE
            v.

   RAUL AYALA, JR.




       Defendant Raul Ayala, Jr. hereby respectfully moves this Honorable Court pursuant to Rule

402 of the Federal Rules of Evidence for an order in limine. Mr. Ayala is charged with the

manufacture and possession of child pornography in violation of 18 U.S.C. §§ 2251(a) & (e) and §

2252A(a)(5)(B). The trial is currently set for January 13, 2020. This Court should not permit the

government to introduce evidence of Mr. Ayala’s subjective intent in creating the photographs at

issue, because subjective intent is not relevant when determining whether an image constitutes child

pornography under the narrow federal definition. According to the Government’s pending motion to

continue the trial [DE 38], the government will seek to introduce allegations of hands-on

offending—even though no molestation is depicted in the images charged in Count One. Any

allegations of hands-on offending not depicted in the images irrelevant—whether an image is child

pornography must be based on the contents within the four corners of the image. Because any

evidence of Mr. Ayala’s subjective intent is not relevant, it is inadmissible. Fed. R. Evid. 402.

                                                ARGUMENT

       The federal child pornography law bans images of sexual acts by children. See 18 U.S.C. §

2251(a) (barring depictions of “sexually explicit conduct” by minors). However, it does not ban all
                                                   1


          Case 5:19-cr-00004-BO Document 39 Filed 01/06/20 Page 1 of 9
images depicting child nudity. As the accompanying Senate Report explained, the phrase “‘sexually

explicit conduct’ was more tightly drawn so as to include only those activities where the child was

engaged in sexually-oriented acts.” S. Rep. 95-438, at 13. Thus, the federal child pornography law

does not ban all child images that some may deem inappropriate. Instead, the definition of child

pornography is narrow: It must depict “(i) sexual intercourse, including genital-genital, oral-genital,

anal-genital, or oral-anal, whether between persons of the same or opposite sex; (ii) bestiality; (iii)

masturbation; (iv) sadistic or masochistic abuse; or (v) lascivious exhibition of the genitals or pubic

area of any person.” 18 U.S.C. § 2256(2)(A) (emphasis added).

       By its plain terms, the statute “requires more than mere nudity, because the phrase

‘exhibition of the genitals or public area’ is qualified by the word ‘lascivious.’” United States v.

Courtade, 929 F.3d 186, 191 (4th Cir. 2019) (quotation marks and citation omitted). A “lascivious

exhibition” means “a depiction which displays or brings forth to view in order to attract notice to

the genitals or pubic area of children, in order to excite lustfulness or sexual stimulation in the

viewer.” Id. at 192 (quotation marks and citation omitted).

       Recognizing that applying the term “lascivious exhibition” is “not always easy,” some

courts have relied upon a six-factor test articulated in the district court decision of United States v.

Dost, 636 F. Supp. 828, 832 (S.D. Cal. 1986) (explaining that the factors are neither controlling nor

exhaustive). 1 Courtade, 929 F.3d at 192. However, as the Fourth Circuit has observed, “the Dost

factors have been subject to criticism over the years.” Id. (citing United States v. Frabizio, 459 F.3d


1
  The Dost factors include (1) whether the focal point of the visual depiction is on the child’s
genitalia or pubic area; (2) whether the setting of the visual depiction is sexually suggestive, i.e., in
a place or pose generally associated with sexual activity; (3) whether the child is depicted in an
unnatural pose, or in inappropriate attire, considering the age of the child; (4) whether the child is
fully or partially clothed, or nude; (5) whether the visual depiction suggests sexual coyness or a
willingness to engage in sexual activity; (6) whether the visual depiction is intended or designed to
elicit a sexual response in the viewer.
                                                    2

           Case 5:19-cr-00004-BO Document 39 Filed 01/06/20 Page 2 of 9
80, 88 (1st Cir. 2006) (observing that the Dost factors “have fostered myriad disputes that have led

courts far afield from the statutory language”). Indeed, the sixth Dost factor, which “asks whether

the depiction is intended or designed to elicit a sexual response in the viewer,” is “[p]articularly

divisive” because it “potentially implicates subjective intent.” Id. (citing United States v. Brown,

579 F.3d 672, 682-83 (6th Cir. 2009) (explaining that “[s]ome courts have accepted arguments that

lasciviousness should be determined from the image alone” and “[o]ther courts have explicitly

avoided the question”). To be sure, the Seventh Circuit has expressly “discourage[d] the use of the

Dost factors.” United States v. Price, 775 F.3d 828, 831 (7th Cir. 2014). And scholars note that “the

Dost test has produced a profoundly incoherent body of case law.” Amy Adler, Inverting the First

Amendment, 149 U. Pa. L. Rev. 921, 953 (2001).

       The Fourth Circuit has not adopted the Dost test or ruled on whether subjective intent may

be considered in construing the term “lascivious exhibition.” Courtade, 929 F.3d at 192 (“[W]e

need not venture into the thicket surrounding the Dost factors or define the parameters of any

subjective-intent inquiry[.]”). This Court should interpret the term “lascivious exhibition” consistent

with the statutory text and Congressional intent and join other courts holding that subjective intent

is irrelevant in determining whether an image meets the definition of child pornography. See, e.g.,

United States v. Kemmerling, 285 F.3d 644, 646 (8th Cir. 2002) (“We emphasize that the relevant

factual inquiry in this case is not whether the pictures in issue appealed, or were intended to appeal,

to Mr. Kemmerling’s sexual interests but whether, on their face, they appear to be of a sexual

character.”); United States v. Amirault, 173 F.3d 28, 34-35 (1st Cir. 1999) (“[I]n determining

whether there is an intent to elicit a sexual response, the focus should be on the objective criteria of

the photograph’s design.”); State v. Whited, 506 S.W.3d 416, 419 (Tenn. 2016) (“The material at

issue must be evaluated based on what is depicted, without reference to the defendant’s subjective

                                                   3


           Case 5:19-cr-00004-BO Document 39 Filed 01/06/20 Page 3 of 9
intent . . . .”). Such a holding would avoid the absurd results and constitutional concerns that

consideration of subject intent would entail. Courtade, 929 F.3d at 192.

   A. The statutory definition does not implicate subjective intent.

       The text of 18 U.S.C. § 2256(2)(A) shows that subjective intent is irrelevant to the definition

of child pornography. First, as already noted, mere child nudity is not enough to meet the statutory

definition. Courtade, 929 F.3d at 191 (“Based on the statutory language, then, that Jane Doe

appears nude in the video cannot suffice to prove that the video meets the statutory definition.”).

The phrase “lascivious exhibition of the genitals” must be also interpreted in light of the four

categories preceding it, given the canon of noscitur a sociis: “[A] word is known by the company it

keeps.” Yates v. United States, 135 S. Ct. 1074, 1085 (2015). In other words, “lascivious exhibition

of the genitals” must be harmonized with the other identified forms of “sexually explicit conduct”:

“sexual intercourse,” “bestiality,” “masturbation,” and “sadistic or masochistic abuse.” These are

graphic sexual terms, and a “lascivious exhibition” must be equally graphic.

       This statutory definition emphasizes the sexual nature of the image itself—not the subjective

intent of the person who created the image. To be sure, the actual statutory language says nothing

about the subjective intent of the viewer or photographer. That omission is no accident. Congress

knew how to put subjective intent at issue: It did so, for instance, in the federal voyeurism statute,

which applies to anyone with “the intent to capture an image of a private area of an individual

without their consent, and [who] knowingly does so under circumstances in which the individual

has a reasonable expectation of privacy.” 18 U.S.C. § 1801. These statutory differences are telling.

Nat’l Fed’n of Indep. Bus. v. Sebelius, 567 U.S. 519, 544 (2012) (“Where Congress uses certain

language in one part of a statute and different language in another, it is generally presumed that

Congress acts intentionally.”). Moreover, given the specific types of objectively sexual conduct



                                                  4

          Case 5:19-cr-00004-BO Document 39 Filed 01/06/20 Page 4 of 9
described in the child pornography definition, deeming an image “lascivious” based on the

defendant’s arousal alone would flout statutory canons designed to prevent courts from “giving

unintended breadth to the Acts of Congress.” Gustafson v. Alloud Co., 513 U.S. 561, 575 (1995)

(quotation marks omitted).

       Notably, in drafting the definition, Congress specifically declined to put the defendant’s

subjective intent at issue. Congress rejected proposed language that would have prohibited depicting

child nudity “for the purpose of sexual stimulation or gratification of any individual who may view

such depiction.” S. Rep. 95-438, at 11 (emphasis added). Its rejection of this language forecloses the

conclusion that it silently meant for the text to invoke subjective intent. See, e.g., Tex. Dep’t of

Hous. & Cmty. Affairs v. Inclusive Cmtys. Project, Inc., 135 S. Ct. 2507, 2520 (2015) (interpreting

Fair Housing Act to include disparate-impact standard when “Congress rejected a proposed

amendment that would have eliminated disparate-impact liability for certain zoning decisions”).

Instead, Congress used the “lewd exhibition” language drawn from the Supreme Court’s objective

test for obscenity. S. Rep. 95-438, at 11 (citing Miller v. California, 413 U.S. 15 (1973)). In so

doing, Congress spoke loud and clear: “Private fantasies are not within the statute’s ambit.” United

States v. Wiegand, 812 F.2d 1239, 1245 (9th Cir. 1987). Accordingly, the text and legislative

history of the statute show that subjective intent is irrelevant to the consideration of whether an

image constitutes child pornography.

   B. Consideration of subjective intent would produce absurd results and raise
      constitutional concerns.

       If the legality or illegality of a particular image turned on the subjective intent of the person

who created it, the results would be absurd. Possessing an identical photo or video might be legal if

it were created by one person, but illegal if it were created by someone else. As the First Circuit has

noted, if “subjective reaction were relevant, a sexual deviant’s quirks could turn a Sears catalog into
                                                  5


          Case 5:19-cr-00004-BO Document 39 Filed 01/06/20 Page 5 of 9
pornography.” Amirault, 173 F.3d at 34. This would make it impossible to apply and interpret the

definition consistently and reliably. Even worse, a person who possessed the image but did not

create it could be held criminally liable based on the subjective intent of the producer. Holding the

viewer liable for the subjective intent of the producer would raise serious concerns under both the

Due Process Clause and the First Amendment. The doctrine of constitutional avoidance “counsel[s]

that ambiguous statutory language be construed to avoid serious constitutional doubts.” FCC v. Fox

Television Stations, Inc., 556 U.S. 502, 516 (2009). The Supreme Court has already applied the

constitutional avoidance doctrine in the context of § 2252’s mens rea requirement, which was

necessary to protect the defendants’ due process rights. See United States v. X-Citement Video, Inc.,

513 U.S. 64, 78 (1994) (reading the statute to require knowledge of performer’s ages because “a

statute completely bereft of a scienter requirement as to the age of the performers would raise

serious constitutional doubts”). Similar protection is necessary here, lest someone possess an

otherwise non-lascivious image that transforms into child pornography based on the subjective

thoughts and desires of the person who filmed it.

       Relying on a defendant’s or third-party’s subjective intent would also “pose a substantial

issue of validity under the First Amendment.” Edward J. DeBartolo Corp. v. Fla. Gulf Coast Bldg.

& Constr. Trades Council, 485 U.S. 568, 576 (1988). The First Amendment forbids the government

to “premise legislation on the desirability of controlling a private person’s thoughts,” Stanley v.

Georgia, 394 U.S. 557, 566 (1969), and even decisions upholding laws barring possession of child

pornography disclaim “a paternalistic interest in regulating [the defendant’s] mind,” Osborne v.

Ohio, 495 U.S. 103, 109 (1990). Indeed, as the Supreme Court has recognized in the context of

child pornography, “First Amendment freedoms are most in danger when the government seeks to

control thought or to justify its laws for that impermissible end. The right to think is the beginning



                                                    6

          Case 5:19-cr-00004-BO Document 39 Filed 01/06/20 Page 6 of 9
of freedom, and speech must be protected from the government because speech is the beginning of

thought.” Ashcroft v. Free Speech Coalition, 535 U.S. 234, 253 (2002). Yet if subjective intent were

relevant, possessing an otherwise legal image would become illegal based on the thoughts of the

person who created it. To avoid these constitutional concerns, this Court should construe the

definition as Congress wrote it and limit the inquiry to the four corners of the image, so that a

defendant’s guilt or innocence does not “turn on whether the maker or viewer of an image was

sexually aroused.” United States v. Steen, 634 F.3d 822, 829–30 (5th Cir. 2011) (Higginbotham, J.,

concurring).

       In summary, Congress could have written a broad law that criminalizes any depiction of

child nudity created with the intent to be sexually aroused. But, that is not the law that Congress

actually wrote. Congress barred depictions of sexually explicit conduct, and it did not link that

inquiry to the defendant’s subjective intent. Because the definition of child pornography does not

implicate the subjective intent of the person who produces the image in question, consideration of

subjective intent is irrelevant. Accordingly, this Court should exclude as irrelevant evidence of Mr.

Ayala’s subjective intent in creating the images at issue.

                                               CONCLUSION

       WHEREFORE, Mr. Ayala respectfully requests the Court for an order in limine prohibiting

the government from introducing evidence of his subjective intent in creating the images at issue—

including allegations of molestation not depicted in any image.

       Respectfully requested this 6th day of January, 2020.

                                              G. ALAN DUBOIS
                                              Federal Public Defender

                                              /s/ Katherine E. Shea
                                              KATHERINE E. SHEA
                                                   7


          Case 5:19-cr-00004-BO Document 39 Filed 01/06/20 Page 7 of 9
                           Assistant Federal Public Defender
                           Attorney for Defendant
                           Office of the Federal Public Defender
                           150 Fayetteville Street, Suite 450
                           Raleigh, North Carolina 27601
                           Telephone: 919-856-4236
                           Fax: 919-856-4477
                           E-mail: Kat_Shea@fd.org
                           Member of New York Bar
                           LR 57.1 Appointed Counsel




                               8

Case 5:19-cr-00004-BO Document 39 Filed 01/06/20 Page 8 of 9
                                      CERTIFICATE OF SERVICE


I HEREBY CERTIFY that a copy of the foregoing was served upon:

CHARITY L. WILSON
Assistant United States Attorney
United States Attorney’s Office
Eastern District of North Carolina
150 Fayetteville Street, Suite 2100
Raleigh, NC 27601

by electronically filing the foregoing with the Clerk of Court on January 6, 2020, using the
CM/ECF system which will send notification of such filing to the above.

       This the 6th day of January, 2020.



                                              /s/ Katherine E. Shea
                                              KATHERINE E. SHEA
                                              Assistant Federal Public Defender
                                              Attorney for Defendant
                                              Office of the Federal Public Defender
                                              150 Fayetteville Street, Suite 450
                                              Raleigh, North Carolina 27601
                                              Telephone: 919-856-4236
                                              Fax: 919-856-4477
                                              E-mail: Kat_Shea@fd.org
                                              Member of New York Bar
                                              LR 57.1 Appointed Counsel




                                                  9

          Case 5:19-cr-00004-BO Document 39 Filed 01/06/20 Page 9 of 9
